Citation Nr: 1759292	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to a rating in excess of 30 percent for a generalized anxiety disorder with depression, to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
 
In September 2009, the Veteran testified at a hearing held at the RO before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  That Judge has since retired, and in November 2015 the appellant was offered an opportunity to testify at a new hearing.  In November 2015, the Veteran elected not to appear at a new hearing.

This issue was remanded by the Board for further development in February 2010.  In August 2011, the Board, in pertinent part, denied entitlement to a rating in excess of 30 percent for a generalized anxiety disorder with depression.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Cort granted a Joint Motion for. In November 2012, the case was remanded for further development. 

In February 2016, the Board, in pertinent part, again denied entitlement to a rating in excess of 30 percent for a generalized anxiety disorder with depression.  The Veteran appealed the Board's denial of an increased rating for generalized anxiety disorder with depression to the Court. In a May 2017 memorandum decision the Court vacated the Board's decision with respect to that issue, and remanded the case to the Board for additional development. 

In February 2016, the Board remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. A review of the record indicates that the issue of entitlement to a total disability evaluation based on individual unemployability is still being developed by the Agency of Original Jurisdiction (AOJ).  As such, that issue cannot be addressed by the Board at this juncture. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its May 2017 decision, the Court found that an October 2012 (sic) VA addendum opinion was inadequate in that "the examiner failed to provide an adequate rationale for his conclusion that the appellant was employable." [Viewed in the context of the entire opinion the Board believes that the Court was referring to an October 2014 addendum.]  Pertinently, the October 2014 examiner cited to the Veteran's 20-year employment history as evidence of employability, though such employment ended 16 years before the addendum opinion was provided. The Court concluded, therefore, that Remand was "required for the Board to provide a medical opinion that adequately considers the appellant's current disability." As such, remand is warranted to obtain an adequate VA examination to consider the current severity of the Veteran's generalized anxiety disorder with depression. 

The Court further found that the Board erred in failing to remand the issue of entitlement to an extraschedular rating for generalized anxiety disorder with depression as inextricably intertwined with the issue of entitlement to a total disability evaluation based on individual unemployability. The Board cannot assign an extraschedular rating in the first instance. 38 C.F.R. § 3.321 (b) (2017). Rather, referral must be made to the Director of the Compensation Service to determine whether, to accord justice, the assignment of an extraschedular rating is warranted for the Veteran's service-connected generalized anxiety disorder with depression. As such, remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding, pertinent VA treatment records, including records from the Tampa, Florida VA Medical Center, dating since May 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA psychiatric examination with a psychiatrist to address the current nature and severity of his generalized anxiety disorder with depression. The Veteran's VBMS and Virtual VA files must be made available to the psychiatrist for review of the case. A notation to the effect that this record review took place must be included in the report of the psychiatrist.

The psychiatrist must assess the current severity of the Veteran's generalized anxiety disorder with depression. All signs and symptoms of that psychiatric disability should be reported in detail. The psychiatrist must describe the impact of the Veteran's generalized anxiety disorder with depression on his ability to perform the activities of daily living, including his ability to obtain and maintain employment.
 
In connection the foregoing, the psychiatrist must specifically discuss the August 2012 employability evaluation and the October 2014 addendum to that report, to the extent that such evaluations posit that the Veteran's psychiatric disability impedes his ability to obtain or maintain employment.  The examiner must, however, address the impact that anxiety with depression currently impacts the appellant's ability to work.

In addressing the impact of the Veteran's psychiatric disability on his current functional impairment, the examiner must not discuss the Veteran's employment history prior to retirement (but may consider any recent employment if such is indicated). In other words, even insofar as the Veteran has not recently engaged in employment, the examiner's opinion should address his theoretical ability to do so in the context of the current severity of his service-connected psychiatric disability.

A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. Complete any development deemed appropriate to adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability.

6. The issue of entitlement to an evaluation in excess of 30 percent for generalized anxiety disorder with depression should be forwarded to the Director, Compensation Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321 (b).  Should the RO continue to deny entitlement to a total disability evaluation based on individual unemployability due to service connected disorders it must also refer the issue of entitlement to individual unemployability due to service connected disorders on an extraschedular basis to the Director. 

7. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

8. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




